DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the folding position and a global peripheral surface [see claim 17], and deformable compensation regions [see claim 27] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Figures 4A-F are not detailed in the Brief Description Of The Drawings. Appropriate correction is required.
Claim Objections
Claims 18, 25, and 30 are objected to because of the following informalities: 
Concerning claim 18, “an axial” should read “an axial movement component”.
Concerning claim 25, “cutting” should read “cutting edge”. 
Concerning claim 30, “at least one folding protrusion” should read “the at least one folding protrusion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the at least one folding protrusion in the folded position extends no more than 20% from the global peripheral surface".  The 20% extension is relatively unclear. Applicant needs to detail the extension is 20% of the starting radius, as detail in applicant’s specification. 
Claim 20 recites the limitation "the at least one folding protrusion in the folded position extends between 1% and 10% from the global peripheral surface".  The 1-10% extension is relatively unclear. Applicant needs to detail the extension is 1-10% of the starting radius, as detail in applicant’s specification.
Claim 27 recites the limitation "a plurality of folding protrusions" in line 2. It is unclear if “a plurality of folding protrusions” is the same or different from the “at least one folding protrusion” detailed in claim 16, from which claim 27 depends. For examination purposes, examiner interpreted “at least one folding protrusion comprises a plurality of folding protrusions”.
Claim 27 recites the limitation "wherein elastically or plastically deformable compensation regions for reducing the resultant shortening of the stent”.  It is unclear how the compensation regions deform but reduce the resultant shortening of the stent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21, 26-27, 29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orth et al. (US 5,681,346).
Regarding claim 16, an invention relating to stent catheter system, Orth discloses (Figs. 5A-7) a balloon catheter-stent device comprising: a balloon catheter comprising a catheter tube and a radially expandable balloon (40; Col. 9, lines 10-16); a stent (10) surrounding the balloon, the stent being radially expandable by inflation of the balloon (Col. 9, lines 10-20); wherein the stent comprises at least one folding protrusion (20A-B) that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion (22; Col. 8, lines 64-67 & Col. 9, lines 1-4).
Regarding claim 17, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses (Fig. 6) wherein the at least one folding protrusion has a folded position (Fig. 5A) with respect a global peripheral surface [i.e. the exterior surface of stent sections (11-12) of the stent when folded and extends a height beyond the folded position when unfolded (Fig. 6A).
Regarding claim 18, Orth discloses the balloon catheter-stent device according to claim 17. Orth further discloses wherein the at least one folding protrusion is configured and connected to have an axial and a radial movement component as it unfolds [i.e. the at least one folding protrusion moves along an axial axis and radial axis (see annotated figure below) when the stent sections are forced closer together (Col. 8, lines 64-67 & Col. 9, lines 1-2)].

    PNG
    media_image1.png
    153
    588
    media_image1.png
    Greyscale

Regarding claim 19, Orth discloses the balloon catheter-stent device according to claim 17. Orth further discloses wherein the at least one folding protrusion in the folded position extends no more than 20% from the global peripheral surface [i.e. 0% since the protrusion is level with the global peripheral surface] (Fig. 5A).
Regarding claim 21, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses wherein the at least one folding protrusion (20A-B) has a substantially pyramid shape when unfolded (Fig. 6A).
Regarding claim 26, Orth discloses the balloon catheter-stent device according to claim 16. Orth discloses (Fig. 5A-6A) wherein the at least one folding protrusion comprises at least one bent, convexly curved fixing edge (21) for engagement in the wall of a blood vessel or organ (Abstract & Col. 8, lines 64-67 & Col. 9, lines 1-4).
Regarding claim 27, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses (Figs. 1C & 6) comprising a plurality of folding protrusions (20A-B), wherein elastically or plastically deformable compensation regions (21, 16) for reducing the resultant shortening of the stent are provided on the peripheral surface of the stent at least in intermediate regions between some folding protrusions (Col. 7, lines 20-30 & Col. 8, lines 60-64).
Regarding claim 29, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses wherein the at least one folding protrusion is formed from a different material than the stent (Col. 10, lines 29-32).
Regarding claim 31, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses wherein the stent is connected to the balloon and the catheter tube (Col. 9, lines 8-16).
Regarding claim 32, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses (Fig. 6) wherein the at least one folding protrusion is attached to the surface of the stent in a planar manner and stretched between at least two stent struts (11, 12; Col. 8, lines 57-62).
Claims 16, 22-25, 28, 30, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marin et al. (US 5,397,355).
Regarding claim 16, an invention relating to stent catheter system, Marin discloses (Figs. 1-4) a balloon catheter-stent device comprising: a balloon catheter comprising a catheter tube and a radially expandable balloon (Col. 2, lines 25-38); a stent (10) surrounding the balloon, the stent being radially expandable by inflation of the balloon (Col. 1, lines 25-41 & Col. 2, lines 54-59); wherein the stent comprises at least one folding protrusion (14 & 18) that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion (Col. 2, lines 60-68 & Col. 3, lines 1-15).
Regarding claim 22, Marin discloses the balloon catheter-stent device according to claim 16.  Marin further discloses (Figs. 2-3) wherein the stent comprises a regular lattice structure [i.e. mesh-like] formed of lattice bar elements (16) and the at least one folding protrusion is fixedly attached to the lattice bar elements (Col. 2, lines 39-51).
Regarding claim 23, Marin discloses the balloon catheter-stent device according to claim 16. Marin discloses (Fig. 3) wherein end portions (20, 22) of the at least one folding protrusion comprise cross-sectional taperings as predetermined bending points (Col. 3, lines 1-25).
Regarding claim 25, Marin discloses the balloon catheter-stent device according to claim 16. Marin further discloses (Fig. 3) wherein the at least one folding protrusion comprises a cutting edge (18) for engaging a stenosis in a cutting manner [i.e. penetrating] (Col. 3, lines 1-15).
Regarding claim 28, Marin discloses the balloon catheter-stent device according to claim 16. Marin further discloses wherein the at least one folding protrusion is formed integrally with the rest of the structure of the stent (Fig. 3; Col. 2, lines 39-44).
Regarding claim 33, an invention relating to stent catheter system, Marin (Figs. 1-4) discloses a stent (10) comprising a regular lattice structure [i.e. mesh-like] formed of lattice bar elements (16) and at least one folding protrusion (14 & 18) arranged within the lattice structure that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion, wherein the at least one folding protrusion has a folded position (Fig. 1) with respect a global peripheral surface [i.e. outer surface of elements 16] of the stent when folded and extends a height beyond the folded position when unfolded (Fig. 4; Col. 2, lines 60-68 & Col. 3, lines 1-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. (US 5,397,355) as applied to claim 16 above, and further in view of Fischell et al. (US 5,634,928).
	Regarding claims 24 and 30, Marin discloses the balloon catheter-stent device according to claim 16. Marin fails to further disclose wherein the stent and at least one folding protrusion consist of a shape-memory material.
	In the analogous art of stent catheter systems, Fischell teaches wherein a stent and at least one folding protrusion of the at least one folding protrusion consist of a shape-memory material (Col. 7, lines 37-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have modified Marin to have the stent and at least one folding protrusion consist of a shape-memory material, as taught by Fischell. It has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art reference Marin fails to disclose the at least one folding protrusion in the folded position extends between 1% and 10% from the global peripheral surface. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art reference Shaw discloses the claimed invention substantially except for axial shortening of the stent to form an outer stent protrusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771